Exhibit 10.2

 

 

EXCHANGE NOTE PURCHASE AGREEMENT

 

between

 

FORD MOTOR CREDIT COMPANY LLC,
as Sponsor

 

and

 

FORD CREDIT AUTO LEASE TWO LLC,
acting for its series of
limited liability company interests designated as
the “2019-B Series”, as Depositor

 

Dated as of July 1, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

 

 

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II SALE AND PURCHASE OF PURCHASED PROPERTY

2

 

 

 

Section 2.1.

Sale of Purchased Property

2

 

Section 2.2.

Payment of Purchase Price; Delivery of Exchange Note

2

 

Section 2.3.

Acknowledgement of Assignments and Servicing.

2

 

Section 2.4.

Savings Clause

2

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

 

 

 

Section 3.1.

Sponsor’s Representations and Warranties

3

 

Section 3.2.

Sponsor’s Representations and Warranties About Purchased Property and Reference
Pool

4

 

Section 3.3.

Sponsor’s Representations and Warranties About Each Lease and Leased Vehicle

5

 

Section 3.4.

Sponsor’s Reallocation of Leases and Leased Vehicles for Breach of
Representations

7

 

Section 3.5.

Depositor’s Representations and Warranties

8

 

 

 

ARTICLE IV SPONSOR’S AGREEMENTS

9

 

 

 

Section 4.1.

Financing Statements

9

 

Section 4.2.

No Sale or Lien by Sponsor

10

 

Section 4.3.

Expenses

10

 

Section 4.4.

Review of Sponsor’s Records

10

 

 

 

ARTICLE V OTHER AGREEMENTS

11

 

 

 

Section 5.1.

Obligations Unaffected

11

 

Section 5.2.

No Petition

11

 

Section 5.3.

Limited Recourse

11

 

Section 5.4.

Obligations Under Exchange Note

11

 

Section 5.5.

Regulation RR Risk Retention

11

 

Section 5.6.

Termination

11

 

 

 

ARTICLE VI MISCELLANEOUS

12

 

 

 

Section 6.1.

Amendments

12

 

Section 6.2.

Benefit of Agreement; Third-Party Beneficiaries

12

 

Section 6.3.

Notices

12

 

Section 6.4.

GOVERNING LAW

13

 

Section 6.5.

Submission to Jurisdiction

13

 

Section 6.6.

WAIVER OF JURY TRIAL

13

 

Section 6.7.

No Waiver; Remedies

13

 

Section 6.8.

Severability

13

 

Section 6.9.

Headings

13

 

Section 6.10.

Counterparts

13

 

i

--------------------------------------------------------------------------------



 

EXCHANGE NOTE PURCHASE AGREEMENT, dated as of July 1, 2019 (this “Agreement”),
between FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Sponsor, and FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited liability
company, acting for its series of limited liability company interests designated
as the “2019-B Series,” as Depositor.

 

BACKGROUND

 

Ford Credit makes loans to the Titling Companies under a Credit and Security
Agreement to finance their acquisition of leases and leased vehicles originated
by motor vehicle dealers.  Each Titling Company allocates the leases and leased
vehicles to a separate series of limited liability company interests in the
Titling Company designated as the “Collateral Specified Interest” and pledges
them as Collateral to secure the Revolving Facility.

 

Ford Credit requested that a portion of the Revolving Facility Balance be
exchanged for a note designated as the “2019-B Exchange Note” to be issued by
the Titling Companies to Ford Credit under the Exchange Note Supplement and the
Credit and Security Agreement.  Ford Credit and the Titling Companies designated
the 2019-B Reference Pool for the 2019-B Exchange Note and allocated the Leases
and Leased Vehicles from the Revolving Facility Pool to the 2019-B Reference
Pool.

 

In connection with a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by the 2019-B Exchange Note, Ford
Credit has determined to sell the 2019-B Exchange Note to the Depositor, who
will sell it to the Issuer.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix 1 to the 2019-B Exchange Note
Supplement, dated as of July 1, 2019 (the “Exchange Note Supplement”), to the
Second Amended and Restated Credit and Security Agreement, dated as of July 22,
2005, as amended and restated as of December 1, 2015 (the “Credit and Security
Agreement”), among CAB East LLC and CAB West LLC, as Borrowers, U.S. Bank
National Association, as Administrative Agent, HTD Leasing LLC, as Collateral
Agent, and Ford Motor Credit Company LLC, as Lender and Servicer, or in Appendix
A to the Credit and Security Agreement.  Appendix 1 and Appendix A also contain
usage rules that apply to this Agreement.  Appendix 1 and Appendix A are
incorporated by reference into this Agreement.

 

--------------------------------------------------------------------------------



 

ARTICLE II
SALE AND PURCHASE OF PURCHASED PROPERTY

 

Section 2.1.           Sale of Purchased Property.  Effective on the Closing
Date and immediately before the transactions under the Exchange Note Sale
Agreement, the Trust Agreement and the Indenture, the Sponsor sells and assigns
to the Depositor, without recourse (other than the Sponsor’s obligations under
this Agreement), all of the Sponsor’s right, title and interest, whether now
owned or later acquired, in the Purchased Property.  This sale and assignment
does not, and is not intended to, include any obligation of the Sponsor to the
Titling Companies, the Lessees, the Dealers or any other Person relating to the
2019-B Reference Pool and the other Purchased Property, and the Depositor does
not assume any of these obligations.

 

Section 2.2.           Payment of Purchase Price; Delivery of Exchange Note.

 

(a)           Payment of Purchase Price.  In consideration for the Purchased
Property, the Depositor will pay to the Sponsor (i) $1,050,846,381.05 on the
Closing Date and (ii) a deferred purchase payment on each Payment Date in an
amount equal to the Excess Exchange Note Amounts for such Payment Date (for
application as Revolving Facility Pool Additional Amounts in the priority stated
in Section 7.2 of the Credit and Security Agreement).  The Depositor and the
Sponsor each represents and warrants to the other that the amount paid by the
Depositor on the Closing Date, together with the Excess Exchange Note Amounts on
each Payment Date and the increase in the value of the Sponsor’s capital in the
Depositor, is equal to the fair market value of the 2019-B Exchange Note and the
other Purchased Property.

 

(b)           Delivery of Exchange Note.  On payment of the purchase price, the
Sponsor will deliver to the Depositor the 2019-B Exchange Note, registered in
the name of “Ford Motor Credit Company LLC” and duly endorsed by the Sponsor in
blank.

 

Section 2.3.           Acknowledgement of Assignments and Servicing.

 

(a)           Further Assignments.  The Sponsor acknowledges that (i) under the
Exchange Note Sale Agreement, the Depositor will sell and assign all of its
right, title and interest in the Purchased Property and its rights under this
Agreement to the Issuer and (ii) under the Indenture, the Issuer will assign and
pledge the Purchased Property and related property and rights to the Indenture
Trustee for the benefit of the Secured Parties.

 

(b)           Servicing.  The Depositor acknowledges the engagement of Ford
Credit as Servicer of the Leases and Leased Vehicles in the 2019-B Reference
Pool under the Servicing Supplement and the Servicing Agreement.

 

Section 2.4.           Savings Clause.  The Sponsor and the Depositor intend
that the sale and assignment under this Agreement be an absolute sale and
assignment of the Purchased Property, conveying good title to the Purchased
Property free and clear of any Lien other than Permitted Liens, from the Sponsor
to the Depositor.  The Sponsor and the Depositor intend that the Purchased
Property not be a part of the Sponsor’s estate if there is a bankruptcy or
insolvency of the Sponsor.  If, despite the intent of the Sponsor and the
Depositor, the transfer of the Purchased Property under this Agreement is
determined to be a pledge for a financing or is determined not to be an absolute
sale and assignment, the Sponsor Grants to the Depositor on the date of this

 

2

--------------------------------------------------------------------------------



 

Agreement a security interest in the Sponsor’s right, title and interest in the
Purchased Property, whether now owned or later acquired, to secure a loan in an
amount equal to all amounts payable by the Sponsor under this Agreement, all
amounts payable as principal or interest on the Notes, all amounts payable as
Reference Pool Servicing Fees under the Servicing Supplement and all other
amounts payable by the Issuer under the Transaction Documents.  In that case,
this Agreement is a security agreement under law and the Depositor will have the
rights and remedies of a secured party and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.           Sponsor’s Representations and Warranties.  The Sponsor
makes the following representations and warranties on which the Depositor is
relying in purchasing the Purchased Property.  The representations and
warranties are made as of the Closing Date and will survive the sale and
assignment of the Purchased Property by Ford Credit to the Depositor under this
Agreement and by the Depositor to the Issuer under the Exchange Note Sale
Agreement and the pledge of the Purchased Property by the Issuer to the
Indenture Trustee under the Indenture:

 

(a)           Organization and Qualification.  The Sponsor is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.  The Sponsor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Sponsor’s
ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Sponsor has the power
and authority to execute, deliver and perform its obligations under this
Agreement.  The Sponsor has authorized the execution, delivery and performance
of this Agreement.  This Agreement is the legal, valid and binding obligation of
the Sponsor, enforceable against the Sponsor, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Sponsor is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the Sponsor’s properties or assets under the
terms of any indenture, mortgage, deed of trust, loan agreement, guarantee or
similar document (other than this Agreement), (iii) violate the Sponsor’s
certificate of formation or limited liability company agreement or (iv) violate
a law or, to the Sponsor’s knowledge, an order, rule or regulation of a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Sponsor or its properties that
applies to the Sponsor, which, in each case, would reasonably be expected to
have a material adverse effect on the Sponsor’s ability to perform its
obligations under this Agreement.

 

3

--------------------------------------------------------------------------------



 

(d)           No Proceedings.  To the Sponsor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Sponsor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Sponsor’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement or (iv) that would reasonably be
expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Sponsor, the performance by
the Sponsor of its obligations under, or the validity and enforceability of, the
Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)           Not an Investment Company.  The Sponsor is not required to be
registered as an “investment company” under the Investment Company Act.

 

Section 3.2.           Sponsor’s Representations and Warranties About Purchased
Property and Reference Pool.  The Sponsor makes the following representations
and warranties about the Purchased Property and the 2019-B Reference Pool on
which the Depositor is relying in purchasing the Purchased Property.  The
representations and warranties are made as of the Closing Date and will survive
the sale and assignment of the Purchased Property by Ford Credit to the
Depositor under this Agreement and by the Depositor to the Issuer under the
Exchange Note Sale Agreement and the pledge of the Purchased Property by the
Issuer to the Indenture Trustee under the Indenture:

 

(a)           Enforceability of Exchange Note.  The 2019-B Exchange Note has
been duly executed, issued, authenticated and delivered and is the valid and
binding obligation of the Borrowers entitled to the benefits of the Exchange
Note Supplement and the Credit and Security Agreement.

 

(b)           Valid Sale.  This Agreement evidences a valid sale and assignment
of the Purchased Property from the Sponsor to the Depositor, enforceable against
creditors of and purchasers from the Sponsor.

 

(c)           Good Title to Purchased Property.  Immediately before the sale and
assignment under this Agreement, the Sponsor has good and marketable title to
the Purchased Property free and clear of any Lien other than Permitted Liens
and, immediately after the sale and assignment under this Agreement, the
Depositor will have good and marketable title to the Purchased Property, free
and clear of any Lien other than Permitted Liens.

 

(d)           Security Interest in Purchased Property.

 

(i)         This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Purchased Property in favor of the
Depositor, which is prior

 

4

--------------------------------------------------------------------------------



 

to any Lien, other than Permitted Liens, and is enforceable against all
creditors of and purchasers from the Sponsor.

 

(ii)        All filings (including UCC filings) necessary in any jurisdiction to
give the Depositor a first priority, validly perfected ownership and security
interest in the Purchased Property, to give the Issuer a first priority, validly
perfected ownership and security interest in the Sold Property and to give the
Indenture Trustee a first priority perfected security interest in the
Collateral, will be made within ten days after the Closing Date.

 

(iii)       All financing statements filed or to be filed against the Sponsor in
favor of the Depositor describing the Purchased Property sold under this
Agreement will contain a statement to the following effect:  “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party/Assignee.”

 

(iv)       The Sponsor has not authorized the filing of and is not aware of any
financing statements against the Sponsor that include a description of
collateral covering any Purchased Property other than the financing statements
relating to the security interest Granted to the Depositor under this Agreement,
by the Depositor to the Issuer under the Exchange Note Sale Agreement or by the
Issuer to the Indenture Trustee under the Indenture, or that has been
terminated.

 

(e)           Good Title to Reference Pool; Allocation to Specified Interest and
Reference Pool.  The applicable Titling Company has good title, or the Servicer
has started procedures that will result in good title, to the Leases and Leased
Vehicles in the 2019-B Reference Pool, free and clear of Liens other than
Permitted Liens.  The Leases and Leased Vehicles in the 2019-B Reference Pool
have not been allocated to a Specified Interest other than the Collateral
Specified Interest or to a Reference Pool other than the 2019-B Reference Pool.

 

(f)            Selection Procedures.  The Sponsor did not use selection
procedures believed to be adverse to the 2019-B Exchange Noteholder in selecting
the Leases and Leased Vehicles in the 2019-B Reference Pool from the Revolving
Facility Pool.

 

(g)           Schedule of Leases and Leased Vehicles.  The Schedule of Leases
contains an accurate and complete list of unique asset identifying numbers for
the Leases in the 2019-B Reference Pool.

 

Section 3.3.           Sponsor’s Representations and Warranties About Each Lease
and Leased Vehicle.  The Sponsor makes the following representations and
warranties about each Lease and Leased Vehicle in the 2019-B Reference Pool on
which the Depositor is relying in purchasing the 2019-B Exchange Note.  The
representations and warranties are made as of the Closing Date or other dates
stated and will survive the sale and assignment of the 2019-B Exchange Note by
Ford Credit to the Depositor under this Agreement and by the Depositor to the
Issuer under the Exchange Note Sale Agreement and the pledge of the 2019-B
Exchange Note by the Issuer to the Indenture Trustee under the Indenture.

 

(a)           Origination of Leases.  The Lease was originated by a Dealer in
the United States and has a garaging location in an Eligible State.  The Lease
was originated by a Dealer for the retail lease of a Leased Vehicle in the
ordinary course of the Dealer’s business.  The Lease was signed by

 

5

--------------------------------------------------------------------------------



 

the parties to the Lease.  The Lease was purchased by a Titling Company
qualified to hold the Lease and the related Leased Vehicle and was validly
assigned by the Dealer to that Titling Company.

 

(b)           New Vehicle.  The Leased Vehicle was a new car, light truck or
utility vehicle according to the Underwriting Procedures at the beginning of the
related Lease.

 

(c)           Monthly Payments.  The Lease (if not an Advance Payment Plan
Lease) provides for monthly payments in U.S. dollars in an amount equal to the
sum of (i) a level scheduled payment that provides a fixed internal rate of
return and amortizes the Adjusted Capitalized Cost stated in the Lease to the
Contract Residual Value of the related Leased Vehicle over the term of the
Lease, plus (ii) other fees and taxes on the Lease.

 

(d)           Certificate of Title.  The Leased Vehicle is titled, or the
Servicer has started procedures that will result in the Leased Vehicle being
titled, in the name of the applicable Titling Company and otherwise according to
the Servicing Agreement.

 

(e)           No Government Lessee.  The Lease is not an obligation of the
United States or a State or local government or any agency, department,
instrumentality or political subdivision of the United States or a State or
local government.

 

(f)            No Commercial Lease.  The Lease is not a commercial lease
contract, master lease contract or fleet vehicle lease contract, but the Lease
may have been entered by a business entity and the Leased Vehicle may be used
for commercial purposes.

 

(g)           Insurance.  The Lease requires the Lessee to have physical damage
insurance covering the Leased Vehicle.

 

(h)           Compliance with Underwriting Procedures.  The Lease was
underwritten according to the Underwriting Procedures in effect at the time, in
all material respects.

 

(i)            Valid Assignment.  The Lease was originated in, and is subject to
the laws of, a jurisdiction which permits the sale and assignment of the Lease
and the related Leased Vehicle to the Titling Company.  The terms of the Lease
do not limit the right of the owner of the Lease to sell and assign the Lease.

 

(j)            Compliance with Law.  At the time it was originated, the Lease
complied in all material respects with all requirements of law in effect at the
time.

 

(k)           Binding Obligation.  The Lease is on a form contract that includes
rights and remedies allowing the holder to enforce the obligation and realize on
the Leased Vehicle and represents the legal, valid and binding payment
obligation of the Lessee, enforceable in all material respects by the holder of
the Lease, except as may be limited by bankruptcy, insolvency, reorganization or
other similar laws relating to the enforcement of creditors’ rights or by
general equitable principles and consumer financial protection laws.

 

6

--------------------------------------------------------------------------------



 

(l)            Security Interest in Leased Vehicle.  The Collateral Agent has,
or the Servicer has started procedures that will result in the Collateral Agent
having, a perfected, first-priority security interest in the Leased Vehicle,
which security interest was validly created.

 

(m)          Good Title to Lease and Leased Vehicle.  The applicable Titling
Company has good title, or the Servicer has started procedures that will result
in good title, to the Lease and Leased Vehicle, free and clear of Liens other
than Permitted Liens.

 

(n)           Chattel Paper.  The Lease is either “tangible chattel paper” or
“electronic chattel paper” within the meaning of the applicable UCC and there is
only one original authenticated copy of the Lease.

 

(o)           Servicing.  The Lease was serviced in compliance with law and the
Servicing Procedures in all material respects from the time it was originated to
the Cutoff Date.

 

(p)           No Bankruptcy.  As of the Cutoff Date, the Sponsor’s receivables
systems do not indicate that the Lessee on the Lease is a debtor in a bankruptcy
proceeding.

 

(q)           Leases in Force.  As of the Cutoff Date, neither the Sponsor’s
receivables systems nor the Lease File indicate that the Lease (i) was a
Terminating Lease or a Closed Lease or (ii) was satisfied, subordinated,
rescinded, cancelled or terminated.

 

(r)            No Amendments or Modifications.  No material term of the Lease
has been affirmatively amended or modified (other than the assessment of a
security deposit or a Payment Extension Fee or the payment of any other amount
that would be a Lease Administration Amount, or a default relating to failure by
the related Lessee to pay any such amount), except amendments and modifications
indicated in the Sponsor’s receivables systems or in the Lease File.

 

(s)            No Extensions.  As of the Cutoff Date, the Lease was not amended
to extend the due date for any payment, other than Payment Extensions totaling
no more than three months, as recorded in the Sponsor’s receivables systems and
in the Lease File.

 

(t)            No Defenses.  There is no right of rescission, setoff,
counterclaim or defense asserted or threatened against the Lease indicated in
the Sponsor’s receivables systems or in the Lease File.

 

(u)           No Payment Default.  Except for a payment that is not more than 30
days Delinquent as of the Cutoff Date, no payment default exists on the Lease.

 

(v)           Maturity of Leases.  The Lease has an original Scheduled Lease End
Date of not greater than 48 months from the date it was originated.

 

Section 3.4.           Sponsor’s Reallocation of Leases and Leased Vehicles for
Breach of Representations.

 

(a)           Investigation of Breach.  If a Responsible Person of the Sponsor
(i) has knowledge of a breach of a representation or warranty made in
Section 3.3, (ii) receives notice from the Depositor, the Issuer, the Owner
Trustee or the Indenture Trustee of a breach of a representation or

 

7

--------------------------------------------------------------------------------



 

warranty made in Section 3.3, (iii) receives a Reallocation Request for a Lease
and Leased Vehicle or (iv) receives a Review Report that indicates a Test Fail
for a Lease and Leased Vehicle, then, in each case, the Sponsor will investigate
to confirm the breach and determine if the breach has a material adverse effect
on a Lease and Leased Vehicle.  None of the Servicer, the Issuer, the Owner
Trustee, the Indenture Trustee or the Administrator will have an obligation to
investigate whether a breach of any representation or warranty has occurred or
whether any Lease and Leased Vehicle is required to be reallocated under this
Section 3.4.

 

(b)           Reallocation of Leases and Leased Vehicles; Payment of
Administrative Reallocation Amount.  For a breach described in Section 3.4(a),
the Sponsor may, and if the breach has a material adverse effect on a Lease and
Leased Vehicle will, reallocate the Lease and Leased Vehicle to the Revolving
Facility Pool by paying the Administrative Reallocation Amount for each Lease
and Leased Vehicle on the Business Day before the Payment Date (or, with
satisfaction of the Rating Agency Condition, on the Payment Date) related to the
Collection Period in which the Sponsor has knowledge or receives notice of and
confirms the breach or, at the Sponsor’s option, on or before the following
Payment Date, unless the breach is cured in all material respects before that
Payment Date.  If Ford Credit is the Servicer, the Sponsor may cause the
Administrative Reallocation Amount to be paid according to Section 4.3(c) of the
Servicing Supplement.

 

(c)           Reallocation of Leases and Leased Vehicles.  When the Sponsor’s
payment of the Administrative Reallocation Amount for a Lease and Leased Vehicle
is included in Exchange Note Available Funds for a Payment Date, the Lease and
Leased Vehicle will be deemed to have been reallocated to the Revolving Facility
Pool, effective as of the last day of the Collection Period before the related
Collection Period.  After the reallocation, the Sponsor will mark its
receivables systems to indicate that the lease and leased vehicle is no longer a
Lease and Leased Vehicle in the 2019-B Reference Pool.

 

(d)           Reallocation Sole Remedy.  The sole remedy for a breach of a
representation or warranty made by the Sponsor in Section 3.3 is to require the
Sponsor to reallocate the Lease and Leased Vehicle or Leases and Leased Vehicles
under this Section 3.4.  The Depositor will enforce the Sponsor’s reallocation
obligation under this Section 3.4.

 

(e)           Dispute Resolution.  The Sponsor agrees to be bound by the dispute
resolution terms in Section 3.4 of the Exchange Note Sale Agreement as if they
were part of this Agreement.

 

Section 3.5.           Depositor’s Representations and Warranties.  The
Depositor represents and warrants to the Sponsor as of the Closing Date:

 

(a)           Organization and Qualification.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement.

 

8

--------------------------------------------------------------------------------



 

(b)           Power, Authority and Enforceability.  The Depositor has the power
and authority to execute, deliver and perform its obligations under this
Agreement.  The Depositor has authorized the execution, delivery and performance
of this Agreement.  This Agreement is the legal, valid and binding obligation of
the Depositor and enforceable against the Depositor, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Depositor is a debtor or guarantor, (ii) result in the
creation or imposition of a Lien on the Depositor’s properties or assets under
the terms of any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document (other than the Exchange Note Sale Agreement), (iii) violate
the Depositor’s certificate of formation or limited liability company agreement
or (iv) violate a law or, to the Depositor’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties that applies to the Depositor, which, in each case, would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement.

 

(d)           No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

(e)           Not an Investment Company.  The Depositor is not required to be
registered as an “investment company” under the Investment Company Act.

 

ARTICLE IV
SPONSOR’S AGREEMENTS

 

Section 4.1.           Financing Statements.

 

(a)           Filing of Financing Statements.  The Sponsor will file financing
and continuation statements, and amendments to the statements, in the
jurisdictions and with the filing offices necessary to perfect the Depositor’s
interest in the Purchased Property.  The Sponsor will promptly

 

9

--------------------------------------------------------------------------------



 

deliver to the Depositor file-stamped copies of, or filing receipts for, any
financing statement, continuation statement and amendment to a previously filed
financing statement.

 

(b)           Depositor Authorized to File Financing Statements.  The Sponsor
authorizes the Depositor to file financing and continuation statements, and
amendments to the statements, in the jurisdictions and with the filing offices
as the Depositor may determine are necessary or advisable to perfect the
Depositor’s interest in the Purchased Property.  The financing and continuation
statements may describe the Purchased Property as the Depositor may reasonably
determine to perfect the Depositor’s interest in the Purchased Property.  The
Depositor will promptly deliver to the Sponsor file-stamped copies of, or filing
receipts for, any financing statement, continuation statement and amendment to a
previously filed financing statement.

 

(c)           Relocation of Sponsor.  The Sponsor will notify the Depositor at
least ten days before a relocation of its chief executive office or change in
its corporate structure, form of organization or jurisdiction of organization if
it could require the filing of a new financing statement or an amendment to a
previously filed financing statement under Section 9-307 of the UCC.  The
Sponsor will promptly file new financing statements or amendments to all
previously filed financing statements.  The Sponsor will maintain its chief
executive office within the United States and will maintain its jurisdiction of
organization in only one State.

 

(d)           Change of Sponsor’s Name.  The Sponsor will notify the Depositor
at least ten days before any change in the Sponsor’s name that could make a
financing statement filed under this Section 4.1 seriously misleading under
Section 9-506 of the UCC.  The Sponsor will promptly file amendments to all
previously filed financing statements.

 

Section 4.2.           No Sale or Lien by Sponsor.  Except for the sale and
assignment under this Agreement, the Sponsor will not sell or assign any
Purchased Property to another Person or Grant or allow a Lien on an interest in
any Purchased Property.  The Sponsor will defend the Depositor’s interest in the
Purchased Property against claims of third parties claiming through the Sponsor.

 

Section 4.3.           Expenses.  The Sponsor will pay all expenses to perform
its obligations under this Agreement and the Depositor’s reasonable expenses to
perfect the Depositor’s interest in the Purchased Property and to enforce the
Sponsor’s obligations under this Agreement.

 

Section 4.4.           Review of Sponsor’s Records.  The Sponsor will maintain
records and documents relating to the origination, underwriting and purchasing
of the Leases and Leased Vehicles according to its customary business
practices.  The Sponsor will give the Depositor access to the records and
documents to conduct a review of the representations and warranties made by the
Sponsor about the Leases and Leased Vehicles or in connection with any request
or demand to reallocate a Lease and Leased Vehicle or any dispute resolution
proceeding for a request or demand or any Review by the Asset Representations
Reviewer.  Any access or review will be conducted at the Sponsor’s offices
during its normal business hours at a time reasonably convenient to the Sponsor
and in a manner that will minimize disruption to its business operations.  Any
access or review will be subject to the Sponsor’s confidentiality and privacy
policies.

 

10

--------------------------------------------------------------------------------



 

ARTICLE V
OTHER AGREEMENTS

 

Section 5.1.           Obligations Unaffected.  Any invalidity, illegality or
irregularity of a Lease or Leased Vehicle in the 2019-B Reference Pool will not
affect the Sponsor’s obligations under this Agreement.

 

Section 5.2.           No Petition.  The Sponsor agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all Secured Obligations, including all Exchange
Notes, and any other Securities, (b) all securities issued by the Depositor or
by a trust for which the Depositor was a depositor or (c) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) either Titling Company or either Holding Company, (ii) the
Depositor or (iii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar law.  This Section 5.2 will survive the termination of
this Agreement.

 

Section 5.3.           Limited Recourse.  The Sponsor agrees that any claim that
it may seek to enforce against the Depositor under this Agreement is limited to
the Purchased Property only and is not a claim against the Depositor’s assets as
a whole or against assets other than the Purchased Property.  This Section 5.3
will survive the termination of this Agreement.

 

Section 5.4.           Obligations Under Exchange Note.

 

(a)           Borrowers Obligations.  The Borrowers’ obligations under the
2019-B Exchange Note and the other Purchased Property are solely the Borrower’s
obligations and are not the Sponsor’s obligation or an interest in any of the
Sponsor’s assets.  The Depositor acknowledges and agrees that it has no right,
title or interest in any assets of the Sponsor for the payment of amounts due or
for the performance of obligations under the 2019-B Exchange Note or the other
Purchased Property, except for the performance of the Sponsor’s obligations in
its capacity as the Servicer or the Administrator under the Transaction
Documents.

 

(b)           Subordination of Claims.  The Depositor acknowledges Section 9.4
of the Credit and Security Agreement regarding the subordination of claims
against the Borrowers and agrees to be bound by it as an Exchange Noteholder.

 

Section 5.5.           Regulation RR Risk Retention.  Ford Credit, as Sponsor,
and the Depositor agree that (i) Ford Credit will cause the Depositor to, and
the Depositor will, retain the Residual Interest on the Closing Date and
(ii) Ford Credit will not permit the Depositor to, and the Depositor will not,
sell, transfer, finance or hedge the Residual Interest except as permitted by
Regulation RR.

 

Section 5.6.           Termination.  This Agreement will terminate on the
payment in full or cancellation of the 2019-B Exchange Note.

 

11

--------------------------------------------------------------------------------



 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.           Amendments.

 

(a)           Amendments.  The parties may amend this Agreement:

 

(i)         to clarify an ambiguity, correct an error or correct or supplement
any term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement, in each case, without the consent of the Noteholders or
any other Person;

 

(ii)        to add, change or eliminate terms of this Agreement, in each case,
without the consent of the Noteholders or any other Person, if the Depositor or
the Sponsor delivers an Officer’s Certificate to the Issuer, the Owner Trustee
and the Indenture Trustee stating that the amendment will not have a material
adverse effect on the Noteholders; or

 

(iii)       to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 6.1(a)(ii),
with the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

 

(b)           Notice of Amendments.  The Depositor or the Sponsor will notify
the Rating Agencies in advance of any amendment.   Promptly after the execution
of an amendment, the Sponsor will deliver a copy of the amendment to the
Indenture Trustee and the Rating Agencies.

 

Section 6.2.           Benefit of Agreement; Third-Party Beneficiaries.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  The Issuer and the Indenture Trustee, for the
benefit of the Secured Parties, will be third-party beneficiaries of this
Agreement and may enforce this Agreement against the Sponsor.  No other Person
will have any right or obligation under this Agreement.

 

Section 6.3.           Notices.

 

(a)           Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)         for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three days after deposit in the mail properly addressed to the
recipient;

 

(ii)        for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

12

--------------------------------------------------------------------------------



 

(iv)       for an electronic posting to a password-protected website to which
the recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule A to the Indenture, which address the party may change by notifying
the other party.

 

Section 6.4.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.5.           Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.

 

Section 6.6.           WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 6.7.           No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under law.

 

Section 6.8.           Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 6.9.           Headings.  The headings in this Agreement are included
for convenience and will not affect the meaning or interpretation of this
Agreement.

 

Section 6.10.         Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

13

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Sponsor

 

 

 

By:

 

 

 

Name:

Ryan Hershberger

 

 

Title:

Assistant Treasurer

 

 

 

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

acting for its series of limited liability company interests designated as the
“2019-B Series,” as Depositor

 

 

 

 

 

By:

 

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

[Signature Page to Exchange Note Purchase Agreement]

 

--------------------------------------------------------------------------------